Title: To Thomas Jefferson from Joseph Barnes, 24 December 1804
From: Barnes, Joseph
To: Jefferson, Thomas


                  
                     Livorno Decr. 24th., 1804—
                  
                  When I had Last the pleasure of addressing Mr Jefferson from Naples Octr. 8th. 1804—I expected to have dated my next Letter at Palermo, Unfortunately however such has been the effect of Circumstances, that after having adted my affairs & arranged for my passage to Sicily I reced. notice of the Yellow Fever having broken out and threatening great Mortality in Livorno; in consequence, having Left more than 50,000 Dollars in Livorno, and Knowing the fatal effects of this fever, tho’ most unpleasant to my feelings, I considered it prudent to return immediately, even at the risk of my Life, to Save my property, Which I have fortunately & escaped the Fever—Tho’ unfortunately a Cordon haveing been drawn, and all communication cut off with other States, and an order issued by His Sicilian Majesty prohibiting all Vessels from Livorno to enter any of the ports of Sicily or Naples, has necessarily detained me Since—
                  Happily the Fever is this day declared by the Deputation of Health to be entirely extinct; and, ’tis Said the Cordon will be withdrawn the 1st of jany. On Which I Shall proceed directly for Naples & Sicily.—
                  I regret extremely on every consideration having been thus detained, 1st.—On Acct. of the affairs of my consulate I have no advice of any American Vessel having Since arrived in Sicily,—2ndly As I wished much from particular reasons interesting to the Service to have Seen Commodore Barron immediately on his Arrival in Sicily, from Tripoli; Who, I am sorry to Say is Still ill in the Country near Syracuse; 3rdly As I wished to have had an interview with the Late Commander in Chief Preble previous to his departure; Who is at Naples in the John Adams Store Ship on his return to the U.S.—His intention was to have proceeded by Land to Visit Rome, & met his Ship here; but it Seems the Acct. he reced. of the fatal effects of the Yellow Fever at Livorno induced him to decline this object; therefore Should Sail directly from Naples for Marseilles—Nevertheless Should any Casualty detain him ’till the arrival of the Mail of this day with the declaration the Deputation of health, I may hope to Meet him in Rome in my route for Naples.
                  Tho’ Commodore Barron May be equal in every respect, Yet I am Sorry Com. Preble is Superseded, as he is the only Commander in chief of the U.S. Squadron Who has as yet done his duty, and having acquired practical knowledge he could direct the Squadron to better effect than any one with theory only.—From that Cause I am yet uninformed, but ’tis not More Singular than true that between the resignation of Preble and the indisposition of Commodore Barron we have not reced. any official Acct. of the third attack against Tripoli!! tho’ no question it has been forwarded to the department of State.—
                  Relative to Political affairs; the President will have been informed, that tho’ no declaration has yet appeared, War between England & Spain is no Longer doubted—The English having Captured four Frigates Laden with the Treasures of Peru, and Blockaded the Ports of Spain, & of Barcelony from the order of Nelson all Spanish Vessels under a 100 Tons are destroyed!! The Spaniards on their part having Seized all British Vessels & property found in Spain.—
                  As to the Northern Powers, Nothing further is yet known as to the plan nor Where they will commence operation, tho’ it is Suppozed next Spring—When a general Continental War is apprehended—however Some are of opinion that Buoneparte having arrived at the Summit of his wishes, will come forward With a plan of general Pacification.—Even Should he, as the War is against the Usurpation, I do not Suppose it Will have the desired effect.—Tis said that Buoneparte took the Crown from the Altar and placed it on his head himself!—
                  However for the sake of Humanity I regret the Calamities of War, yet ’tis Some consolation that Much advantage will result to our Commerce, as almost every Flag is now involved or doubted, but that of the U.S.
                  The Narration of the hurricane in the West Indies & Southern States as given in a Late American is distressing—hope however the Acct. may prove to have been exaggerated, especially as the greater portion of the Loss falls on Citizens of the U.S.—
                  Having represented, as Suggested in my former Letters, the Causes Which I considered had prevented 
                      the U.S. to the Letter of General Acton addressed to me (2 copies of which were forwarded to the President,) tho’ it had been reced. with every consideration, I regret much not having it in my power to make a more favorable representation to the Minister of His Sicilian Majesty at Naples, on my way for Sicily: Especially as Such a Long Suspence May Make impressions unfavorable to any future object—And, from the rapid increase of our Commerce, and the great inconveniences, impediments, and expences to which it is Subject, in Most of the Ports of Sicily & Naples, ’tis Much more the interest of the U.S. than His Sicilian Majesty to have Some Well regulated commercial arrangements; by means of which those obstacles would be removed & our Flag placed on a footing with the English.—
                  For particulars relative to this object, that of the U.S. Squadron, & the advantages which would result from the appointment of a person of competent abilities & power to Superintend & Comptrole the Accts of all the Agents of the Squadron &c &c &c I take the Liberty of refering the President to various Letters, but particularly to my Last.—I am inform’d that Mr Eaton, Late Consul at Tunis, has come out as Agent for the Squadron in the Barbary States: The Depart. of the Navy I think has done very right in the appointment provided Mr Eaton possesses integrity & abilities; being persuaded of the Necessity of Some check.—
                  From the Character I have reced. of Com. Barron, I hope he may have powers, in which case I may have some influences’s in regulating the affairs & Agents of the Squadron. The President will readily perceive What a Mortifying circumstance it must be to me feeling as I do, to See English, Germans &c Acting as Agents for the Squadron in Sicily—men unworthy of private confidence, much Less Public trust: tho not having Common Sentiments nor feelings with the Citizens of the U.S. their views are Simply to Make the Most they can of 
                     their placces.—
                  Mr Mazzei having communicated to me the contents of the Letter he had the pleasure of recieving from Mr Jefferson, I Shall only observe, that I Shall not make any further remarks, or request in regard to myself, ’til the President may think it a proper Moment, & ’till I Shall have demonstated in my  more Confidence. I confess, tho’ there has been but Little to do in Sicily Since, that 
                      long absence may appear to the Secretary of State as a great Neglect; and no doubt every mean advantage will be taken by those who wish my Situation—As to the Emolument to be derived from it, that has never been an object, but I regret much that a concatenation of Circumstances; for instance: the expectation by every Vessel of receiving Powers
                      from the President, or at Least Some reply to the Letter of Genl. Acton; the Severe illness of a freind for near Six Months, Who Could Not be Left in a Strange Country; joined other Matters of pecuniary interest too numerous to detail & finally the Yellow fever, Which have hitherto prevented me from fulfilling the duties of My Consulate personally however trifling they May have been; And, Which has Naturally afforded my friends much reason for blame; and my Enemies or those who wish to possess my Situation, a good opportunity for Severe condemnation.
                  As Suggested above, I candidly confess I feel not a Little mortified at Not having it in my power to make Some reply to General Acton, however, after having given my Sentiments So fully on the Subject, I Submit to the Superior judgement of Mr Jefferson—Of this I Shall take care that there Shall be no cause of complaint either from Enemies or friends in future, as to the affairs of my Consulate—I hold it as a Universal principle, that every Man ought to fulfill the duties of his Situation or resign—& as above Suggested the Moment the Cordon is raised I Shall depart for Sicily and after having made the necessary arrangements, and Seeing what I can effect personally I Shall write the Secretary of State fully & Specifically.
                  Having found from the Letter to Mr Mazzei that Mr Jefferson wishes to be regularly Supplied with Florence Wine I have taken the opportunity of Sending two Cases; and per Subjoined note, one in Bottles & Cork’d, the other in what they Call Terzini with oil on the Top, according to the Custom of this Country; there is no difficulty in taking off the oil with a bit of Cotton or Tow, placed on the end of a Small Stick, which absorbes the oil; to effect it will ’tis Necessary to repeat the operation once with clean cotton or Tow & not to emmerge more than requisite to take the oil—a more Simple process is after one Terzini is opened, to pour that wine into the neck of the Terzini ’till the oil rises to the Top, then by a Sudden  nevertheless to have the Wine Bottled, corked and placed horizontally in cases is unquestionably the best & most Sure means of preserving the Wine—therefore Should Mr Jefferson approve of this Wine, a regular Supply may be sent every year from the Same House in florence Who put up this; of any description required in Cases of 50 to 60 Bottles each well Cork’d & placed horizontally;—Which House from obligations they are under, & their very friendly disposition to serve me on all occasions, will I am persuaded, [furn]ish to my order in better condition, & of Superior qualities to any other—And, to be instrumental in Supplying Mr Jefferson with any Article the produce 
                     [of] Italy or Sicily, which he may require, will afford me great pleasure.—In Sicily, there are Many Species of the Grape Vines &c &c &c Which May be introduced into the U.S. The Vine of Madiera was transplanted from Marsalla on the South-West of Sicily—there Wine is still made nearly equal to Madiera; of Which I Shall send Mr Jefferson a Specific Acct. after my return to the Island.—
                  Anticipating the result of the Election of President of the U.S. Tis with infinite Satisfaction I congratulate Mr Jefferson & felicitate my self & fellow citizens on his Re Election to the presidency of the U.S.—wishing he may continue in that high & important office as Long as his health will permit, & that his Successor may be Mr Madison Who no doubt will pursue the Same principles for the happiness of the U.S. I remain with the highest consideration & Respect
                  Mr Jefferson’s Obedt. Sert. at Command
                  
                     J: Barnes 
                     
                  
                  
                     I have taken the liberty of troubling Mr Jefferson with the perusal of the two Letters enclosed—having before made my remarks relative to the different Characters I had Authorized to Act for me in Sicily; & those Authorized to act for the Squadron.—
                     The writer Mr Gibbs is Such a violent Aristocrat, that, tho’ , he is not the person I Should have chosen, could I have [found] a better; being convinced that foreigners, generally, only act from Motives of Interest, & at the Sacrifice of evry other consideration.—
                     
                     
                     
                     
                  
               